878 F.2d 1436
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence E. BUECHLER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1946.
United States Court of Appeals, Sixth Circuit.
July 13, 1989.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
RYAN, Circuit Judge.


1
Clarence Buechler seeks review of the district court order that affirmed the decision of the Secretary of Health and Human Services to deny Buechler's claim for disability insurance benefits and supplemental security income.


2
Having carefully considered the record and the briefs filed on appeal, we conclude that substantial evidence supports the Secretary's adoption of the finding of the administrative law judge that Buechler retained the ability to perform an almost unrestricted range of light work activity.  Because Buechler had not attained advanced age and had sufficient education to perform unskilled work, the Medical Vocational Guidelines directed the administrative law judge to find that even the existence of a severe impairment would not preclude Buechler from making any vocational adjustments necessary to perform light work activity.


3
For the reasons set forth in the memorandum opinion of the administrative law judge, we AFFIRM the decision to deny benefits.